Citation Nr: 1514227	
Decision Date: 04/02/15    Archive Date: 04/09/15

DOCKET NO.  13-03 506	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

1.  Entitlement to a higher initial rating for service connected Parkinson's disease associated with herbicide exposure, currently assigned a 30 percent disability rating from December 28, 2009.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. H. Kim, Associate Counsel


INTRODUCTION

The Veteran served on active duty service from August 1974 to August 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in Pittsburg, Pennsylvania, which granted the Veteran's service connection claim for Parkinson's disease and assigned a 30 percent disability rating.  See October 2011 Notice of Disagreement, January 2013 Statement of the Case, January 2013 Substantive Appeal in lieu of VA Form 9.

The Board notes that in January 2015 the Veteran filed VA Form 21-8940, Veteran's Application for Increased Compensation Based on Individual Unemployability, and VA Form 21-4192, Employment Information in Connection with Claim for Disability Benefits, due to his Parkinson's disease disability.  Accordingly, the Board finds that a claim for a TDIU has been raised by the record.  In light of the Court's decision in Rice v. Shinseki, 22 Vet. App. 447 (2009), entitlement to a TDIU is properly considered as part of the claims for increased rating, and the Board has rephrased the issues to include a claim for a TDIU.

The Board notes that, in addition to the paper claims file, there are paperless electronic (Virtual VA and VBMS) claims files associated with the Veteran's claims.  Virtual VA contains duplicative and/or non-relevant documents related to this appeal.  VBMS contains the Veteran's representative's appellate brief, additional medical and lay evidence related to this appeal, and a claim for TDIU.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that his service-connected Parkinson's disease is more disabling than currently evaluated.  Although the Board sincerely regrets the additional delay, a remand is required in this case to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  A remand is needed to obtain an updated VA examination report. 

The Board notes that VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is deemed necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2014); 38 C.F.R. § 3.159(c)(4); Duenas v. Principi, 18 Vet. App. 512 (2004); Robinette v. Brown, 8 Vet. App. 69 (1995); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Veteran was last afforded a VA examination in January 2010.  After the issuance of the January 2013 SOC, the Veteran submitted a written statement stating that his Parkinson's symptoms have become worse.  He stated that his left hand tremors have gotten worse and that this has made him unable to do his job as a machinist.  He also described an inability to carry on a conversation due to losing his train of thought, having violent and vivid dreams which cause him to lash out while asleep, and to drooling during sleep.  In February 2015, the Veteran's wife submitted a written statement describing the Veteran's symptoms which detail further deterioration of his condition.

Moreover, VBMS shows a couple of VA medical treatment records since the January 2013 SOC.  See Parkinson's Disease Disability Benefits Questionnaires dated July 16, 2014 and January 8, 2015 and Neurology Progress Note dated January 8, 2015.  A complete copy of the Veteran's VA treatment records must be obtained for the appeal.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain updated VA treatment records for the Veteran from VAMC (UD) Pittsburg, Pennsylvania and VA HCS Heinz Division.  Request that the Veteran identify any pertinent private medical treatment records and include an authorization for the release of private medical records.  Based upon his response, obtain and associate any pertinent updated medical records with the claims folder.  Search efforts for any VA or Federal records must continue until it determined that further efforts would be futile. 

If the Veteran fails to furnish any necessary releases for private treatment records, he should be advised to obtain the records and submit them to VA. 

If any requested records cannot be obtained, inform the Veteran of this fact, of the efforts made to obtain the records and of any additional efforts that will be made with regard to his appeals. 

2.  After associating any pertinent, outstanding records with the claims folder, schedule a VA Parkinson's disease/ neurology examination to determine the current nature and severity of his Parkinson's disease and associated manifestations.  The entire claims file (paper and electronic) must be made available and reviewed by the examiner. 

A clinical examination with all indicated tests and studies should be conducted. 

With respect to the Veteran's Parkinson's disease/ neurology examination:  The examiner should identify all musculoskeletal and neurological symptoms related to the service-connected Parkinson's disease and fully describe the extent and severity of those symptoms. 

3.  Thereafter, the AOJ should undertake any additional evidentiary development deemed appropriate and re-adjudicate the claims including the issue of entitlement to a TDIU rating due to the service-connected Parkinson's disease.  If a benefit sought on appeal remains denied, the AOJ should issue a supplemental statement of the case and provide opportunity for response before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


